DETAILED ACTION
This office is in response to the RCE filed on 12/16/2020.
Claims 1, 3-9, 11-13, 15, and 17-19 are pending in the application and have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.

Allowable Subject Matter
Claims 1, 3-9, 11-13, 15, and 17-19 are allowed. The claims recite the following subject matter which, in combination with the rest of the claimed invention, is not taught by the closest prior art: “the read data proceeds to the path circuitry and the intercept circuitry, wherein the path circuitry is configured to execute the instruction to process the read data and the execution does not change the architectural state of the processor core; access, via the intercept circuitry, the read data based on the execution of the instruction”. The closest prior art does not base the access of the read data on the execution of the instruction, and the claims are therefore allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319.  The examiner can normally be reached on weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY S FAHERTY/Primary Examiner, Art Unit 2183